UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 09-1185


MAXILENE S. SUGGS,

                  Plaintiff – Appellant,

             v.

NORTH STRAND      OB-GYN;   CHRIS   S.   MCCAULEY,   MD;   BRETON   C.
JUBERG, MD,

                  Defendants – Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   Terry L. Wooten, District Judge.
(4:07-cv-03911-TLW)


Submitted:    May 21, 2009                       Decided:    May 28, 2009


Before MOTZ, TRAXLER, and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Maxilene S. Suggs, Appellant Pro Se.         Eugene Matthews,
RICHARDSON, PLOWDEN & ROBINSON, PA, Columbia, South Carolina,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Maxilene S. Suggs seeks to appeal the district court’s

order accepting the recommendation of the magistrate judge to

grant Defendants’ summary judgment motion on Suggs’ claims under

Title VII of the Civil Rights Act of 1964, 42 U.S.C.A. §§ 2000e

et seq. (West 2008) and the Age Discrimination in Employment

Act, 29 U.S.C. § 621 (2006) et seq., and to decline jurisdiction

over her state law claims.          We dismiss the appeal for lack of

jurisdiction because the notice of appeal was not timely filed.

           Parties in a civil case in which the United States or

its officer or agency is not a party are required to file a

notice of appeal within thirty days after the judgment or order

appealed from is entered, Fed. R. App. P. 4(a)(1)(A), unless the

district court extends the appeal period under Fed. R. App. P.

4(a)(5), or reopens the appeal period under Fed. R. App. P.

4(a)(6).       This appeal period is mandatory and jurisdictional.

See Bowles v. Russell, 551 U.S. 205, 127 S. Ct. 2360, 2366

(2007).

           The district court’s order was entered on the docket

on   January    14,   2009.   The    notice   of   appeal   was   filed   on

February 17, 2009.      Because Suggs failed to file a timely notice

of appeal or to obtain an extension or reopening of the appeal

period, we dismiss the appeal.           We dispense with oral argument

because the facts and legal contentions are adequately presented

                                     2
in the materials before the court and argument would not aid the

decisional process.

                                                       DISMISSED




                               3